Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 17, 2021

                                      No. 04-21-00430-CV

           TEXAS DEPARTMENT OF TRANSPORTATION and James M. Bass,
                                Appellants

                                                v.

                        ROBERT DIXON TIPS PROPERTIES, LLC,
                                     Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CI10003
                            Honorable Tina Torres, Judge Presiding


                                         ORDER
        Appellants’ brief was originally due November 8, 2021. On November 5, 2021,
appellants filed a “First Motion for an Extension of Time to File Appellants’ Brief,” which
requested an extension of appellants’ briefing deadline until December 8, 2021. On November 9,
2021, appellants filed an “Amended First Motion for an Extension of Time to File Appellants’
Brief.” The two motions differ only in their certificates of conference; like the original motion,
the only relief requested in the amended motion was an extension of appellants’ briefing deadline
until December 8, 2021.

       By order issued November 9, 2021, this court granted appellants’ “First Motion for an
Extension of Time to File Appellants’ Brief” and extended appellants’ briefing deadline until
December 8, 2021. Accordingly, appellants’ “Amended First Motion for an Extension of Time to
File Appellants’ Brief” is DENIED AS MOOT.




                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of November, 2021.
___________________________________
MICHAEL A. CRUZ, Clerk of Court